
	
		II
		112th CONGRESS
		2d Session
		S. 2285
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase civil penalties for institutions of higher
		  education that fail to comply with the Jeanne Clery Disclosure of Campus
		  Security Policy and Campus Crime Statistics Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Michael Pohle Jr. Campus Emergency
			 Alert Act.
		2.Liability and
			 Penalty under the Jeanne Clery Disclosure of Campus Security Policy and Campus
			 Crime Statistics ActSection
			 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended by
			 striking paragraph (13) and inserting the following:
			
				(13)(A)Civil
				PenaltyNotwithstanding section 487(c)(3)(B)(i), the Secretary
				shall impose a civil penalty upon an institution of higher education
				participating in any program under this title if such institution—
						(i)substantially misrepresents the
				number, location, or nature of the crimes required to be reported under this
				subsection;
						(ii)fails to meet the requirement
				described in paragraph (1)(J)(i);
						(iii)fails to comply with the timely
				notification requirements of paragraph (3); or
						(iv)fails to comply with any other
				requirement under this subsection.
						(B)Amount of Civil Penalty
						(i)Maximum Penalty per
				violationNotwithstanding section 487(c)(3)(B)(i), for each
				incident described in clauses (i) through (iv) of subparagraph (A), the penalty
				described in such subparagraph shall be in an amount equal to not more than 10
				percent of the amount of funds that such institution of higher education has
				received from the Department in the previous award year, excluding the amount
				received by such institution under part D.
						(ii)Minimum Penalty per
				violationNotwithstanding section 487(c)(3)(B)(i), for each
				incident described in clauses (i) through (iii) of subparagraph (A), the
				penalty described in such subparagraph shall be in an amount equal to not less
				than 2 percent of the amount of funds that such institution of higher education
				has received from the Department in the previous award year, excluding the
				amount received by such institution under part D.
						(iii)Limitation on the total penalty
				amountNotwithstanding clauses (i) and (ii), the total amount of
				all penalties described in this paragraph with respect to an institution of
				higher education for an award year shall be in an amount equal to not more than
				10 percent of the amount of all funds that such institution of higher education
				has received from the Department in the previous award year.
						(C)Special AccountThe
				Secretary of the Treasury shall establish a special account in the Treasury for
				the civil penalty fees collected under this paragraph. Revenues collected under
				such paragraph shall be deposited in the special account and remain available
				for expenditure, without further appropriation and until expended. The
				Department shall use the funds in such special account for activities relating
				to the promotion of campus
				safety.
					.
		
